Citation Nr: 0821118	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-35 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What evaluation is warranted for peripheral neuropathy of 
the right upper extremity from January 14, 2004?

2.  What evaluation is warranted for peripheral neuropathy of 
the left upper extremity from January 14, 2004?

3.  What evaluation is warranted for peripheral neuropathy of 
the right lower extremity from January 14, 2004?

4.  What evaluation is warranted for peripheral neuropathy of 
the left lower extremity from January 14, 2004?

5.  Entitlement to an effective date prior to November 21, 
2005, for the assignment of a 10 percent disability rating 
for peripheral neuropathy of the right lower extremity.


6.  Entitlement to an effective date prior to November 21, 
2005, for the assignment of a 10 percent disability rating 
for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1961 to June 1975.  

2.  The veteran perfected an appeal to a May 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, which granted 
service connection for upper and lower extremity peripheral 
neuropathy.  

3  The veteran perfected an appeal to a February 2006 rating 
decision which assigned 10 percent ratings for peripheral 
neuropathy of the right and left lower extremities effective 
from November 21, 2005.  

4.  On June 16, 2008, the Board received a photocopy of a 
Report of Death of an American Citizen Abroad, showing that 
the appellant had died in February 2008.  




CONCLUSION OF LAW

Because of the veteran's death, the Board no longer has 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 3.211, 20.1302 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from July 1961 to June 
1975.  

In June 2008, before a decision was issued, the Board was 
notified that the veteran had died in February 2008.  

It is established that the veteran died during the pendency 
of this appeal.  As a matter of law, veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
These appeals on the merits have become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of the appeals or of any derivative 
claim brought by a survivor of the veteran.  


ORDER

The appeals are dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


